       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-18-01545-PHX-SPL
      Christopher Walsh,
 9                                              )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      LG Chem America, et al.,                  )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15           Before the Court is Defendant LG Chem, Ltd.’s Motion to Dismiss (Doc. 33).
16   Having considered the briefing (Docs. 33, 40, 41),1 the Court rules as follows.
17      I.       Background
18           On October 28, 2019, Plaintiff purchased two LG HG2 18650 (“HG2”) batteries
19   from retailer Oueis Gas in Mesa, Arizona (Doc. 30 at ¶¶ 8–9). The HG2 batteries were
20   designed, manufactured, tested, marketed, and sold by LG Chem, a company based in
21   Seoul, South Korea (Doc. 30 at ¶ 2, 8).
22           On November 18, 2016, while sitting at a table in a restaurant, the subject batteries
23   exploded and set Plaintiff on fire (Doc. 30 at ¶ 10). Plaintiff spent two weeks in a burn
24   unit, underwent physical therapy, missed two months of work, incurred over $170,000 in
25   medical bills, and ultimately suffered third-degree burns over 8% of his body (Doc. 30 at
26
27           1
              Because it would not assist in resolution of the instant issues, the Court finds the
28   pending motion is suitable for decision without oral argument. See LRCiv. 7.2(f); Fed. R.
     Civ. P. 78(b); Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998).
       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 2 of 7




 1   ¶ 11).
 2            Plaintiff initiated this product liability action, alleging four causes of action: (1)
 3   negligent design, (2) negligent failure to warn, (3) strict liability/design defect, and (4)
 4   strict liability/information defect (Docs. 1, 30). Defendant LG Chem now moves to dismiss
 5   the claims against it for lack of personal jurisdiction (Doc. 33).
 6      II.      Legal Standard
 7            A “[p]laintiff bears the burden of establishing personal jurisdiction.” Repwest Ins.
 8   Co. v. Praetorian Ins. Co., 890 F. Supp. 2d 1168, 1184 (D. Ariz. 2012). When a defendant
 9   moves to dismiss a complaint for lack of personal jurisdiction, “the plaintiff is ‘obligated
10   to come forward with facts, by affidavit or otherwise, supporting personal jurisdiction’”
11   over the defendant. Cummings v. W. Trial Lawyers Ass’n, 133 F. Supp. 2d 1144, 1151 (D.
12   Ariz. 2001) (citation omitted). “Where, as here, the defendant’s motion is based on written
13   materials rather than an evidentiary hearing, the plaintiff need only make a prima facie
14   showing of jurisdictional facts to withstand a motion to dismiss.” Mavrix Photo, Inc. v.
15   Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). The Court may not, however,
16   “assume the truth of allegations in a pleading that are controverted by affidavit.” Id.
17   (citation omitted).
18            Because no applicable federal statute governing personal jurisdiction exists,
19   Arizona’s long-arm statute applies. See Terracom v. Valley Nat’l Bank, 49 F.3d 555, 559
20   (9th Cir. 1995). Arizona’s long-arm statute provides for personal jurisdiction “to the
21   maximum extent permitted by the Arizona Constitution and the United States
22   Constitution.” Ariz. R. Civ. P. 4.2(a). Ultimately, “the jurisdictional analyses under state
23   law and federal due process are the same.” Schwarzenegger v. Fred Martin Motor Co.,
24   374 F.3d 797, 801 (9th Cir. 2004). Absent traditional bases for personal jurisdiction, the
25   Due Process Clause requires that a nonresident have certain minimum contacts with the
26   forum state such that the exercise of personal jurisdiction “does not offend traditional
27   notions of fair play and substantial justice.” Id. (quoting Int’l Shoe Co. v. Washington, 326
28   U.S. 310, 316 (1945)). “In determining whether a defendant had minimum contacts[,] . . .


                                                    2
       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 3 of 7




 1   courts focus on ‘the relationship among the defendant, the forum, and the litigation.’”
 2   Brink v. First Credit Res., 57 F. Supp. 2d 848, 860 (D. Ariz. 1999). “Depending on the
 3   nature and extent of the defendant’s contacts with the forum state, the court may exercise
 4   either general or specific jurisdiction over the defendant.” Id.
 5          Here, Plaintiff does not allege that LG Chem is subject to general jurisdiction (Doc.
 6   40 at 2, § III(A)). Instead, Plaintiff alleges that LG Chem is subject to specific jurisdiction
 7   (Doc. 40 at 2, § III(A)–(C)). In determining whether a defendant has contacts with the
 8   forum state sufficient to establish specific jurisdiction, courts apply a three-prong test:
 9                 (1) The non-resident defendant must purposefully direct his
                   activities or consummate some transaction with the forum or
10                 resident thereof; or perform some act by which he purposefully
                   avails himself of the privilege of conducting activities in the
11                 forum, thereby invoking the benefits and protections of its
                   laws; (2) the claim must be one which arises out of or relates
12                 to the defendant’s forum-related activities; and (3) the exercise
                   of jurisdiction must comport with fair play and substantial
13                 justice, i.e. it must be reasonable.
14
     Schwarzenegger, 374 F.3d at 802. Plaintiff bears the burden of satisfying the first two
15
     prongs. Id. If Plaintiff succeeds, the burden shifts to Defendant to “present a compelling
16
     case” that the exercise of specific jurisdiction would be unreasonable. Id.
17
               A. Purposeful Availment & Purposeful Direction
18
            The first prong of the test “may be satisfied by purposeful availment of the privilege
19
     of doing business in the forum; by purposeful direction of activities at the forum; or some
20
     combination thereof.” Yaoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433
21
     F.3d 1199, 1206 (9th Cir. 2006). “Purposeful availment requires that the defendant engage
22
     in some form of affirmative conduct allowing or promoting the transaction of business
23
     within the forum state. This focus upon the affirmative conduct of the defendant is
24
     designed to ensure that the defendant is not haled into court as the result of random,
25
     fortuitous or attenuated contacts.” Gray & Co. v. Firstenberg Mach. Co., Inc., 913 F.2d
26
     758, 760 (9th Cir. 1990) (citation omitted). Ultimately, a defendant is found to have
27
     purposefully availed himself of the forum’s benefits if he has intentionally “engaged in
28

                                                   3
       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 4 of 7




 1   significant activities within a State or has created ‘continuing obligations’ between himself
 2   and the residents of the forum.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S.
 3   462, 476 (1985)). In contrast, purposeful direction is evaluated using the “effects test”
 4   articulated in Calder v. Jones, 465 U.S. 783 (1984), which assesses whether the defendant
 5   has “(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing
 6   harm that the defendant knows is likely to be suffered in the forum state.” Dole Food Co.,
 7   Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002). “A purposeful availment analysis is
 8   most often used in suits sounding in contract. A purposeful direction analysis, on the other
 9   hand, is most often used in suits sounding in tort.” Schwarzenegger v. Fred Martin Motor
10   Co., 374 F.3d 797, 802 (9th Cir. 2004) (internal citation omitted). Because the Calder
11   effects test only applies to intentional torts, however, the Court will analyze the first prong
12   using the purposeful availment test. See J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873,
13   880 (2011) (“In products-liability cases like this one, it is the defendant’s purposeful
14   availment that makes jurisdiction consistent with ‘traditional notions of fair play and
15   substantial justice.’”); Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 460
16   (9th Cir. 2007) (“[I]t is well established that the Calder test applies only to intentional torts,
17   not to the breach of contract and negligence claims presented here.”).
18          Defendant argues that Plaintiff’s negligence and strict liability claims are based
19   solely on a stream-of-commerce argument, which is insufficient to establish specific
20   jurisdiction (Doc. 8-9):
21                  The placement of a product into the stream of commerce,
                    without more, is not an act purposefully directed toward a
22                  forum state. Even a defendant’s awareness that the stream of
                    commerce may or will sweep the product into the forum state
23                  does not convert the mere act of placing the product into the
                    stream of commerce into an act purposefully directed toward
24                  the forum state.
25
     Holland Am. Line, Inc., 485 F.3d at 459. Plaintiff, on the other hand, argues that Defendant
26
     engaged in purposeful availment in: (1) setting design and manufacturing specifications,
27
     (2) getting the product to a United States distributor, (3) filing patent applications, (4)
28

                                                     4
       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 5 of 7




 1   testing the product, (5) non product specific advertisement, (6) selling a large quantity of
 2   the product, and (7) litigating in Arizona (Doc. 40 at 6-7).
 3          First, there is nothing in the record to indicate that Defendant designs, manufactures,
 4   tests, or maintains the HG2 batteries anywhere in the United States, let alone in Arizona
 5   (see Doc. 33-1 at ¶ 17; Doc. 44. at ¶ 3). See Carpenter v. Sikorsky Aircraft Corp., 101
 6   F.Supp.3d 911, 923 (C.D. Cal. 2015) (noting there were “no allegations that any part of the
 7   [product] was manufactured, designed or maintained [in the forum state].”). Next, once
 8   Defendant sold its product to distributors, it relinquished all control of the product to those
 9   independent corporations (Doc. 33-1 at ¶¶ 18, 20, 27).2 Defendant was not involved in the
10   distribution process, nor was it involved in any direct marketing to consumers. 3 To the
11   extent Plaintiff argues that the sale of thirteen million units annually in the United States is
12   a strong indication of purposeful availment, this stream-of commerce argument, without
13   more, in unavailing. See Ariz. Sch. Risk Retention Trust, Inc. v. NMTC, Inc., 169 F.Supp.3d
14
            2
               To the extent Plaintiff alleges that Defendant transferred product specifically to
15   Super Engine, an Arizona distributor, the claim is solely supported by allegations in a
     complaint in an unrelated federal case. See State Farm Fire & Cas. Co. v. Amazon.com
16   Inc., 2:17-cv-01994-JAT at Doc. 72. Accordingly, the Court finds that argument to be
     unpersuasive. See Quanta Indem. Co. v. Amberwood Dev. Inc., No. CV-11-01807-PHX-
17   JAT, 2014 WL 1246144, at *18 n.28 (D. Ariz. Mar. 26, 2014) (“[T]he allegations of a
     complaint are not admissible evidence to prove the truth of those allegations because the
18   drafter of a non-verified complaint has no knowledge of the facts alleged.”). To the extent
     Plaintiff alleges that Defendant licenses Arizona service providers, the website referenced
19   specifically refers to Energy Storage System partners, has no specific reference to the HG2
     batteries, and provides no evidence that Defendant “owns, controls, or has any kind of
20   economic relationship whatsoever with the [product] service centers located in the forum.”
     Cottle v. W. Skyways, Inc., No. 1:17-cv-00049-DAD-BAM, 2017 WL 1383277, at *5 (E.D.
21   Cal. April 18, 2017) (see Doc. 40-1 at ¶ 5); LG Chem, ESS Battery Division,
     https://www.lgesspartner.com/front/normal/en/product/productInstaller.dev (last visited
22   September 12, 2019).
23          3
              The Court further finds Plaintiff’s reference to non-product specific advertising to
     be equally unavailing. “[T]he likelihood that personal jurisdiction can be constitutionally
24   exercised is directly proportionate to the nature and quality of commercial activity that an
     entity conducts over the internet.” Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 419
25   (9th Cir. 1997) (citation omitted). Plaintiff’s reference does not reveal that Defendant has
     in any way conducted commercial activity over the internet in Arizona—the link does not
26   permit sales, nor does it target Arizona consumers. In fact, only 7 of the 31 images are in
     English. See LG Chem, Advertisements, https://www.lgchem.com/global/lg-chem-
27   company/information-center/advertising-media (last visited Sept. 12, 2019). Accordingly,
     the Court cannot find, based on the digital marketing materials, that Defendant deliberately
28   directed any marketing efforts toward the forum state.

                                                    5
           Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 6 of 7




 1   931, 939 (D. Ariz. 2016) (“[A] stream of commerce approach that dispenses with an
 2   examination and weighing of the nonresident defendant’s contacts with the forum and that
 3   imposes personal jurisdiction on no more than the defendant’s use of a national distributor
 4   which directs the product of any quantity to the forum must be rejected.” (emphasis
 5   added)). Finally, the Court finds the references to other litigation in Arizona to be
 6   inapposite, as Defendant maintained its defense of lack of personal jurisdiction within those
 7   actions (Doc. 41-1 at ¶ 71, 41-2 at ¶ 9) . See State Farm Fire & Cas. Co. v. Amazon.com
 8   Inc., et al., 2:17-cv-01994-JAT at Doc. 13, ¶ 71 (filed July 30, 2018); Garcia, et al. v. The
 9   Vapor Shop, et al., No. CV2016-052257 (May 19, 2017).
10             The Court agrees with Plaintiff, however, that Defendant’s 11 patents and 11
11   additional patent applications related to the HG2 batteries is a strong indicator of
12   purposeful availment (Doc. 40-1 at ¶ 6). See Deprenyl Animal Health, Inc. v. Univ. of
13   Toronto Innovations Found., 297 F.3d 1343, 1353 (Fed. Cir. 2002) (“Obtaining such a
14   patent is a meaningful contact with the United States; it requires a patentee purposefully
15   avail him or herself of a significant benefit of the United States law.”). Accordingly, the
16   Court finds the first prong of the specific jurisdiction test is satisfied.
17                B. Arising From Forum-Related Activities
18             The second prong of the specific jurisdiction test “explores the relationship between
19   the cause of plaintiff’s harm and the defendant’s acts identified as creating purposeful
20   contacts with the forum state.” Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987). “The .
21   . . test is met if ‘but for’ the contacts between the defendant and the forum state, the cause
22   of action would not have arisen.” Terracom v. Valley Nat’l Bank, 49 F.3d 555, 561 (9th
23   Cir. 1995). Under the present circumstances, the Court cannot conclude that Plaintiff
24   would not have sustained his injury but for Defendant’s patents and patent applications.
25   Accordingly, the Court finds that Plaintiff has failed to meet his burden for establishing
26   specific jurisdiction.
27   ///
28   ///


                                                     6
       Case 2:18-cv-01545-SPL Document 66 Filed 09/13/19 Page 7 of 7




 1         IT IS THEREFORE ORDERED that Defendant LG Chem Ltd.’s Motion to
 2   Dismiss for Lack of Personal Jurisdiction (Doc. 33) is granted.
 3         Dated this 13th day of September, 2019.
 4
 5
                                                     Honorable Steven P. Logan
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
